Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 05/17/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, a copy of the foreign patent document EP 2655093 has not been provided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claims 5-9 are also indefinite for depending on an indefinite base in claim 4 and failing to cure the deficiencies of said claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nugier (WO 2015/140122 A1, with US 20170096035 as English Equivalent) in view of Harada (JP 2010247714 A, with English Machine Translation) and Tsukagoshi (JP H0596913 A, with English Machine Translation).
Regarding claim 1, Nugier teaches a tread (Para. [0039]) for a tire (Para. [0020]) of a civil engineering work vehicle (Para. [0020]), the tread having a tread surface (Fig. 1, Ref. Num. 20) adapted to come into contact with the ground, the tread being axially bounded by edge parts (Para. [0041]), the tread having a thickness of material to be worn away of at least equal to 60 mm (Para. [0040]), said thickness corresponding to the thickness of material to be measured between the tread surface adapted to come into contact with the ground in the new state and a previously set wear limit (Para. [0021]), and the tread being provided with cuts (Fig. 1, Ref. Num. 3, 4) delimiting material parts forming raised elements (Fig. 1, Ref. Num. 2).  Nugier also teaches that in a plurality of raised elements, at least one ventilation cavity (Fig. 1, Ref. Num. 5) that opens in the new state onto the contact face of said raised elements, where each ventilation cavity has a depth at least equal to 70% of the thickness of material to be worn away (Para. [0040], [0043]). The tread has a thickness to be worn away of the same depth as the grooves which is equal to 100 mm. The cavities have a depth of 100 mm (Para. [0043]), which means that the cavity depth is 100% of the thickness of material to be worn away. Nugier also teaches that the ventilation cavities intersect the tread surface along a closed corner contour (Fig. 1, Ref. Num. 53).However, Nugier does not teach that the ventilation cavities consist of a first and a second cavity.
 In an analogous art, Harada teaches a ventilation cavity that is delimited by a wall surface (Fig. 11, Ref. Num. 20B, 38B, 38C, 39B, 39C) ending at a bottom surface (Fig. 11, Ref. Num. 34B). The ventilation cavity comprises a first cavity part (Fig. 9, Ref. Num. 20B) that is continued into the depth by a second cavity part (Fig. 9, Ref. Num. 36B) said second cavity connecting to a cavity bottom (Fig. 11, Ref. Num. 34B) wherein the mean relief angle of the wall delimiting the second cavity is at most equal to 15 degrees (Fig. 11, Ref. Num. 39B, 39C). The wall is vertical which creates a relief angle of 0 degrees 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nugier with Harada in order to make the ventilation cavity formed of two separate cavities and have the ventilation cavity be formed in the shape of an ellipse. This modification will make it more difficult for pebbles to enter the hole and the occurrence of stone biting can be suppressed (Harada; Para. [0054]) and will prevent stress from concentrating on the part of the tread forming the hole (Para. [0031]).
Neither Nugier nor Harada teach that the mean relief angle of the wall delimiting the ventilation cavity is at least equal to 20 degrees; however, in an analogous art, Tsukagoshi teaches that the mean relief angle of the wall of a ventilation cavity (Fig. 2, Ref. Num. θ1, θ2) can be provided within the range of 10 to 30 degrees (Para. [0017]). Tsukagoshi does not expressly disclose a value of at least equal to 20 degrees; however, it would have been obvious to a person of ordinary skill in the art to configure the mean relief angle delimiting the ventilation cavity within the claimed range since Tsukagoshi discloses the mean relief angle delimiting the ventilation cavity as between 10 and 30 degrees (Para. [0017]), said range overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nugier and Harada with Tsukagoshi to set the mean relief angle of the wall delimiting the ventilation cavity to be between 10 and 30 degrees. This modification will allow pebbles to be discharged from the hole while maintaining the heat dissipation abilities (Tsukagoshi; Para. [0010], [0020]).
Finally, neither Nugier nor Harada teach that the depth of the first cavity is between 30% and 70% of the depth of the whole ventilation cavity; however, in an analogous art, Tsukagoshi teaches that 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nugier and Harada with Tsukagoshi to have the first cavity of the ventilation cavity have a depth of 33% of the depth of the whole ventilation cavity. This modification will suppress the temperature rise of the block and the prevent deterioration of the bloc, while maintaining the rigidity of the block (Tsukagoshi, Para. [0009]). 
Regarding claim 2, Nugier in view of Harada and Tsukagoshi teach that the major axis of the ellipse is at most equal to 1.25 times the length of its minor axis (Nugier; Para. [0030]).
Regarding claim 3, Nugier in view of Harada and Tsukagoshi teaches that the relief angle of the first cavity is between 10 and 30 degrees (Tsukagoshi; Para. [0017]) and the relief angle of the second cavity is 0 degrees (Harada; Fig. 11, Ref. Num. 39B, 39C; Tsukagoshi, Fig. 2a, Ref. Num. 26). Nugier in view of Harada and Tsukagoshi do not expressly disclose a value of at least 15 degrees; however, it would have been obvious to a person of ordinary skill in the art to configure the difference between the first cavity relief angle and the second cavity relief angle within the claimed range since Nugier in view of Harada and Tsukagoshi discloses the first cavity relief angle as between 10 and 30 degrees and the second cavity relief angle as 0 degrees, it would have been obvious to one of ordinary skill in the art to set those angle in a way that the difference between them is at least equal to 15 degrees.
	Regarding claim 4, Nugier teaches a tread (Para. [0039]) for a tire (Para. [0020]) of a civil engineering work vehicle (Para. [0020]), the tread having a tread surface (Fig. 1, Ref. Num. 20) adapted 
 In an analogous art, Harada teaches a ventilation cavity that is delimited by a wall surface (Fig. 11, Ref. Num. 20B, 38B, 38C, 39B, 39C) ending at a bottom surface (Fig. 11, Ref. Num. 34B). The ventilation cavity comprises a first cavity part (Fig. 9, Ref. Num. 20B) that is continued into the depth by a second cavity part (Fig. 9, Ref. Num. 36B) said second cavity connecting to a cavity bottom (Fig. 11, Ref. Num. 34B) wherein the mean relief angle of the wall delimiting the second cavity is at most equal to 15 degrees (Fig. 11, Ref. Num. 39B, 39C). The wall is vertical which creates a relief angle of 0 degrees which is within the range required by the instant claims. Harada also teaches at least one intermediate part forming a sort of plateau (Fig. 11, Ref. Num. 38B, 38C) separating the first cavity part from the second cavity part where the plateau is inclined at a mean angle equal to or close to 90 degrees perpendicular to the contact face (Fig. 11, Ref. Num. 38B, 38C). 

Neither Nugier nor Harada teach that the mean relief angle of the wall delimiting the ventilation cavity is at least equal to 20 degrees; however, in an analogous art, Tsukagoshi teaches that the mean relief angle of the wall of a ventilation cavity (Fig. 2, Ref. Num. θ1, θ2) can be provided within the range of 10 to 30 degrees (Para. [0017]). Tsukagoshi does not expressly disclose a value of at least equal to 20 degrees; however, it would have been obvious to a person of ordinary skill in the art to configure the mean relief angle delimiting the ventilation cavity within the claimed range since Tsukagoshi discloses the mean relief angle delimiting the ventilation cavity as between 10 and 30 degrees (Para. [0017]), said range overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nugier and Harada with Tsukagoshi to set the mean relief angle of the wall delimiting the ventilation cavity to be between 10 and 30 degrees. This modification will allow pebbles to be discharged from the hole while maintaining the heat dissipation abilities (Tsukagoshi; Para. [0010], [0020]).
Finally, neither Nugier nor Harada teach that the depth of the first cavity is between 30% and 70% of the depth of the whole ventilation cavity; however, in an analogous art, Tsukagoshi teaches that a depth of a first cavity (Fig. 2, d1) in a ventilation cavity is greater than or equal to 1/3 (33%) of the depth of the whole ventilation cavity (Para. [0019]). Tsukagoshi does not expressly disclose a value of between 30% and 70% of the depth of the whole ventilation cavity; however, it would have been obvious to a person of ordinary skill in the art to configure the depth of the first cavity within the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nugier and Harada with Tsukagoshi to have the first cavity of the ventilation cavity have a depth of 33% of the depth of the whole ventilation cavity. This modification will suppress the temperature rise of the block and the prevent deterioration of the bloc, while maintaining the rigidity of the block (Tsukagoshi, Para. [0009]). 
	Regarding claim 5, Harada shows that the width of the ventilation cavity measured close to the bottom of said cavity is less than 33% of the total depth of the ventilation cavity (Fig. 11). Even though Harada doesn’t explicitly say the width of the ventilation cavity, Figure 11 shows that the width of the second cavity of the ventilation cavity is significantly smaller than the total depth of the ventilation cavity. It would have been obvious to someone of ordinary skill in the art before the effective filing date to set the width of the ventilation cavity near the bottom of the cavity to be less than 33% of the total depth of the cavity based on the disclosure of Harada. 
	Regarding claim 6, Nugier that the ventilation cavities are formed on each edge part (Fig. 1, Ref. Num. 2, 5; Para. [0041]) axially delimiting the tread 
	Regarding claim 7, Nugier shows that the edge of the treads (Para. [0042]) have blocks (Fig. 1, Ref. Num. 2) separated by transverse grooves (Fig. 1, Ref. Num. 3), wherein the maximum circumferential dimension of the ventilation cavities in each of the blocks is between 30% and 60% of the circumferential length (Fig. 1, X-X’ line) of the blocks. While Nugier does not explicitly disclose the circumferential length of the cavities, figure 1 shows them centered on the block and extending approximately 50% of the way across the block, so it would have been obvious to one of ordinary skill in the art before the effective filing date to set the circumferential lengths of the cavities to be between 30% and 60% of the length of the blocks.
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nugier (WO 2015/140122 A1) in view of Harada(JP 2010247714 A) and Tsukagoshi (JP H0596913 A ) as applied to claim 8 above, and further in view of Matsuzawa (US 2012/0118461 A1).
Regarding claim 9, Nugier in view of Harada and Tsukagoshi does not teach that the tire comprises a crown reinforcement layer where the bottom of the ventilation cavities at are at least 10% the maximum depth of the ventilation cavities from the crown reinforcement.
In an analogous art, Matsuzawa teaches a tire for a construction vehicle (abstract) with a similar tread thickness of 120 mm (Table 1, Examples 1-6), wherein a distance of between the bottom of the groove and the crown reinforcement layer (Fig. 1, Ref. Num. L) is 40 mm (Table 1, Examples 1-6). With the tread the depth of the groove being 80 mm deep (Table 1, Examples 1-6), this would mean that the distance between the bottom of the grooves and the crown reinforcement is 50% of the maximum depth of the groove, which is within the range of at least equal to 10% of the maximum depth.
 Since the ventilation cavities in Nugier in view of Harada and Tsukagoshi are the same depth as the grooves (Nugier; Para. [0043]), it would have been obvious to one of ordinary skill in the art before the effective filing date to modify them with Matsuzawa to set the distance between the bottom of the ventilation cavities and the crown reinforcement to be 50% of the maximum depth of the ventilation cavities. This modification will prevent crack occurrence near the belt end and will suppress the pushing-out-deformation (Matsuzawa; Para. [0045]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nugier (WO 2015/140122 A1) in view of Harada(JP 2010247714 A), Tsukagoshi (JP H0596913 A), and Matsuzawa (US 2012/0118461 A1).

 In an analogous art, Harada teaches a ventilation cavity that is delimited by a wall surface (Fig. 11, Ref. Num. 20B, 38B, 38C, 39B, 39C) ending at a bottom surface (Fig. 11, Ref. Num. 34B). The ventilation cavity comprises a first cavity part (Fig. 9, Ref. Num. 20B) that is continued into the depth by a second cavity part (Fig. 9, Ref. Num. 36B) said second cavity connecting to a cavity bottom (Fig. 11, Ref. Num. 34B) wherein the mean relief angle of the wall delimiting the second cavity is at most equal to 15 degrees (Fig. 11, Ref. Num. 39B, 39C). The wall is vertical which creates a relief angle of 0 degrees which is within the range required by the instant claims. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nugier with Harada in order to make the ventilation cavity formed of two separate cavities. This 
Neither Nugier nor Harada teach that the mean relief angle of the wall delimiting the ventilation cavity is at least equal to 20 degrees; however, in an analogous art, Tsukagoshi teaches that the mean relief angle of the wall of a ventilation cavity (Fig. 2, Ref. Num. θ1, θ2) can be provided within the range of 10 to 30 degrees (Para. [0017]). Tsukagoshi does not expressly disclose a value of at least equal to 20 degrees; however, it would have been obvious to a person of ordinary skill in the art to configure the mean relief angle delimiting the ventilation cavity within the claimed range since Tsukagoshi discloses the mean relief angle delimiting the ventilation cavity as between 10 and 30 degrees (Para. [0017]), said range overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nugier and Harada with Tsukagoshi to set the mean relief angle of the wall delimiting the ventilation cavity to be between 10 and 30 degrees. This modification will allow pebbles to be discharged from the hole while maintaining the heat dissipation abilities (Tsukagoshi; Para. [0010], [0020]).
Finally, neither Nugier nor Harada teach that the depth of the first cavity is between 30% and 70% of the depth of the whole ventilation cavity; however, in an analogous art, Tsukagoshi teaches that a depth of a first cavity (Fig. 2, d1) in a ventilation cavity is greater than or equal to 1/3 (33%) of the depth of the whole ventilation cavity (Para. [0019]). Tsukagoshi does not expressly disclose a value of between 30% and 70% of the depth of the whole ventilation cavity; however, it would have been obvious to a person of ordinary skill in the art to configure the depth of the first cavity within the claimed range since Tsukagoshi discloses the depth of the first cavity as greater than or equal to 33% of the depth of the whole ventilation cavity (Para. [0019]), said range overlapping the claimed range.

Finally, none of Nugier, Harada, or Tsukagoshi teach that the tire comprises a crown reinforcement layer where the bottom of the ventilation cavities at are at least 10% the maximum depth of the ventilation cavities from the crown reinforcement. In an analogous art, Matsuzawa teaches a tire for a construction vehicle (abstract) with a similar tread thickness of 120 mm (Table 1, Examples 1-6), wherein a distance of between the bottom of the groove and the crown reinforcement layer (Fig. 1, Ref. Num. L) is 40 mm (Table 1, Examples 1-6). With the tread the depth of the groove being 80 mm deep (Table 1, Examples 1-6), this would mean that the distance between the bottom of the grooves and the crown reinforcement is 50% of the maximum depth of the groove, which is within the range of at least equal to 10% of the maximum depth.
Since the ventilation cavities in Nugier in view of Harada and Tsukagoshi are the same depth as the grooves (Nugier; Para. [0043]), it would have been obvious to one of ordinary skill in the art before the effective filing date to modify them with Matsuzawa to set the distance between the bottom of the ventilation cavities and the crown reinforcement to be 50% of the maximum depth of the ventilation cavities. This modification will prevent crack occurrence near the belt end and will suppress the pushing-out-deformation (Matsuzawa; Para. [0045]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664.  The examiner can normally be reached on M-F 8:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749